
	

116 S2375 IS: ARC Relocation Act
U.S. Senate
2019-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2375
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2019
			Mr. Manchin introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To amend title 40, United States Code, to relocate the headquarters of the Appalachian Regional
			 Commission, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the ARC Relocation Act. 2.Headquarters of the Appalachian Regional Commission (a)FindingsCongress finds that—
 (1)Senate Report 115–258, accompanying S. 2975 (115th Congress), contained bipartisan language expressing a belief that if the Appalachian Regional Commission is going to move, it should move to the State of West Virginia;
 (2)the greater Washington, DC, metropolitan area accounts for 22 percent of the Federal workforce, yet only accounts for less than 2 percent of the population of the United States;
 (3)the headquarters of the Delta Regional Authority, the Denali Commission, and the Northern Border Regional Commission are already headquartered in their respective regions;
 (4)headquartering a regional commission within the jurisdiction of the commission can reduce administrative overhead, increase accountability to the people the commission was designed to serve, and enhance confidence in the work of that commission;
 (5)the Appalachian Regional Commission is an economic development agency focused on the Appalachian region and representing a partnership of Federal, State, and local governments across 13 States;
 (6)despite the reach of the Appalachian Regional Commission across 13 States, West Virginia remains the only State fully within the jurisdiction of the Appalachian Regional Commission;
 (7)West Virginia is located at the midpoint of the Appalachian region; (8)West Virginia is central to the creation of the Appalachian Regional Commission;
 (9)following the visit of President John F. Kennedy to West Virginia during his presidential campaign in 1960, he was moved by the poverty he observed there and he worked to create the Appalachian Regional Commission through an Act of Congress in 1965;
 (10)the Appalachian Regional Commission is critical to assisting communities impacted by the decline of the coal industry as well as the opioid crisis, and no State has seen a greater impact from these issues than West Virginia;
 (11)one of the top goals of the Appalachian Regional Commission is to spur economic opportunities in the Appalachian region by investing in strategies that strengthen the economy of the region; and
 (12)an effective way to achieve the goal referred to in paragraph (11) is to directly invest in the region by relocating the workforce of the Appalachian Regional Commission to the region itself.
 (b)HeadquartersSection 14301 of title 40, United States Code, is amended by adding at the end the following:  (g)HeadquartersThe headquarters of the Commission shall be located in the State of West Virginia..
 (c)ImplementationThe Federal Co–Chairman of the Appalachian Regional Commission shall take such actions as may be necessary to carry out the amendment made by subsection (b).
			
